Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                           Jun 26 2013, 9:11 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

JANA K. STRAIN                                      MATTHEW E. DUMAS
Indianapolis, Indiana                               Hostetter & O’Hara
                                                    Brownsburg, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

CLARENDA LOVE,                                      )
                                                    )
       Appellant-Respondent,                        )
                                                    )
               vs.                                  )     No. 32A05-1207-DR-373
                                                    )
BRUCE LOVE,                                         )
                                                    )
       Appellee-Petitioner.                         )


                     APPEAL FROM THE HENDRICKS SUPERIOR COURT
                            The Honorable Robert J. Lowe, Judge
                               Cause No. 32D05-1006-DR-88


                                          June 26, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

PYLE, Judge
                             STATEMENT OF THE CASE

      Clarenda Love (“Clarenda”) appeals from the trial court’s property distribution

order following the dissolution of her marriage to Bruce Love (“Bruce”).

      We reverse and remand.

                                         ISSUE

      Whether the trial court abused its discretion in ordering an unequal
      distribution of marital property.

                        FACTS AND PROCEDURAL HISTORY

      Clarenda and Bruce were married on September 23, 1979. There are two children

born of the marriage, both of whom were emancipated before the dissolution of Clarenda

and Bruce’s marriage.

      After the couple’s first child was born, Clarenda earned money for the family by

babysitting and then later by operating a housecleaning business with a friend. When the

children were young, Clarenda exercised primary responsibility for taking care of the

home and the children while working part-time. During this period, Bruce worked full-

time outside the home. The family’s bills were paid from a joint account.

      At some point in the 1990’s, Clarenda started taking prerequisites for pharmacy

school.   In approximately 2000, Clarenda entered Purdue University to take core

pharmacy classes.   During this time, Clarenda also worked for Kroger and cleaned

houses. Despite working part time and engaging in co-op programs during school,

Clarenda incurred student loan debt valued at $54,646.84 at the time of separation. She


                                            2
graduated from Purdue in 2005, passed the pharmacy boards in August 2007, and then

was hired as a full-time pharmacist at Kroger.

       Bruce also went to college during the marriage, but he did not graduate. His

college tuition was reimbursed by his employer.

       Bruce petitioned for dissolution of the marriage on June 22, 2010, and, although

the parties continued to reside in the marital residence until Bruce moved out in

December of 2011, the separation date is June 22, 2010 (the date the petition for

dissolution was filed).

       At the time of the final dissolution hearing on June 19, 2012, Clarenda had been

employed full-time for five years as a pharmacist for Kroger, and Bruce had been

employed as an engineer at SMC Corporation of America (“SMC”) for a number of

years. Clarenda had accumulated a retirement account through Kroger with a balance of

$21,617.71 on the date of separation, and Bruce had accumulated a retirement account

through SMC with a balance of $65,935.37. Clarenda’s annual salary was $106,000 on

the date of separation, and Bruce’s annual salary was $52,000.

       During the marriage, the parties acquired two residential properties: the marital

residence in Avon, Indiana (the “marital residence”) and a rental property in Lafayette,

Indiana (the “rental property), which they rented to Purdue students. For most of the

period that the parties owned the rental property, Bruce was responsible for maintenance

and Clarenda was responsible for administrative issues (finding renters, executing leases,

collecting rent, etc.). At the time of the separation, Clarenda stopped managing the rental

                                            3
property, and Bruce took over those duties. When Bruce took over administrative duties,

the cash flow from the rental property dwindled.

       During the marriage, the parties jointly owned a money market account (“Account

2744”) that, until April 14, 2009, held approximately $27,000. On April 14, 2009, Bruce,

in anticipation of filing for dissolution of the marriage, withdrew half the money market

balance ($13,500) and moved it to a personal account (“Account 5330”). On or about the

date of separation, Account 2744 held $13,821.44.

       The trial court awarded the marital residence (with a gross value of $94,555.00) to

Clarenda and the rental property (with a gross value of $130,000) to Bruce. The trial

court also awarded other assets with a gross value of $69,498.37 to Clarenda and a gross

value of $107,890.38 to Bruce.        The court further held Clarenda responsible for

$71,988.36 in debt (including a mortgage of $6,321.04 and student loans of $56,686.54)

and Bruce responsible for $47,406.22 (the amount of the mortgage on the rental home).

Thus, of the net marital estate worth $282,549.17, the trial court awarded Clarenda 32.6

percent ($92,065.01) and Bruce 67.4 percent ($190,484.16). In support of its “Order of

Property and Debt Distribution,” the trial court stated the following in pertinent part:

       Both parties are employed. Petitioner earns $52,000.00 annually and
       Respondent approximately $106,000. During the course of the marriage,
       Respondent, while being a homemaker and working part-time, completed a
       pharmacy degree, acquired a license, and is now employed as a pharmacist.
       However, certain student loans acquired as a result thereof remain unpaid,
       those being Xpress Loan Servicing [totaling $56,686.54].

                                           ****


                                              4
       The Court specifically finds that the deviation from the presumptive equal
       distribution . . . [is] just and reasonable given the significant difference in
       present income and future earnings potential of the parties, and the fact that
       this difference results directly from educational degrees and a professional
       license acquired wholly within the course of the marriage.

(App. 7).

       Clarenda now appeals.

                              DISCUSSION AND DECISION

       Clarenda contends that the trial court abused its discretion in deviating from the

statutory presumption of an equal division of marital property. She argues that the trial

court’s findings are insufficient to support its order.

       The division of marital property is within the sound discretion of the trial court,

and we will reverse only for an abuse of discretion. Hartley v. Hartley, 862 N.E.2d 274,

285 (Ind. Ct. App. 2007). An abuse of discretion occurs if the trial court’s decision “is

clearly against the logic and effect of the facts and circumstances before the court, or if

the trial court has misinterpreted the law or disregards evidence of factors listed in the

controlling statute.” Hatten v. Hatten, 825 N.E.2d 791, 794 (Ind. Ct. App. 2005), trans.

denied. When a party challenges the trial court’s division of marital property, she must

overcome a strong presumption that the trial court considered and complied with the

applicable statute. Id.

       When we review a claim that the trial court improperly divided marital property,

we must consider only the evidence most favorable to the trial court’s disposition of the



                                               5
property. Id. Although the facts and reasonable inferences might allow for a different

conclusion, we will not substitute our judgment for that of the trial court. Id.

       An equal division of marital property is presumed to be just and reasonable, but

this presumption may be rebutted if a party presents relevant evidence regarding the

following factors: (1) each spouse’s contribution to the acquisition of property; (2)

acquisition of property through gift or inheritance prior to the marriage; (3) the economic

circumstances of each spouse at the time of disposition; (4) each spouse’s dissipation or

disposition of property during the marriage; and (5) each spouse’s earning ability. Ind.

Code § 31-15-7-5. When ordering an unequal division, the trial court must consider all

of the factors set forth in the statute. Eye v. Eye, 849 N.E.2d 698, 701 (Ind. Ct. App.

2006). While a trial court abuses its discretion in considering a factor in isolation from

the other four factors, the court is not required to explicitly address each factor. Id. at

702. However, a court on review must be able to infer from the trial court’s findings that

the all statutory factors were considered. Id. at 703.

       Here, the trial court’s order does not specifically refer to the first and third factors

of the statute, and we cannot infer from the trial court’s findings that the court considered

these factors.1 For example, Clarenda appears to have made significant contributions to

the acquisition of marital property. Also Bruce is gainfully employed, is the owner of

rental property that has produced income when well-managed, and is in no danger of


1
  The second factor—acquisition of property through gift or inheritance prior to the marriage—has no
application to the facts and circumstances of this case. The facts may allow for a determination of
dissipation (factor #4); however, the trial court makes no finding pertaining to such dissipation.
                                                 6
destitution. In addition, while Clarenda has a higher income, she also has been held

responsible for payment of significant debt. Furthermore, while Clarenda benefitted from

Bruce’s support during the marriage, Bruce reaped the benefits of Clarenda’s home

management throughout the marriage and increased income during the years after she

passed the boards and before Bruce filed the petition for dissolution of the marriage.

       Not only do the trial court’s findings fail to indicate that the court considered all of

the relevant factors, the trial court also may have given undue consideration to the

parties’ income differential. Although Clarenda does now have a higher income than

Bruce, it is not such a significantly higher income that it would necessarily justify a

deviation from an equal division. The entire family benefitted from Clarenda’s higher

income while the parties were still married.        Moreover, the trial court set aside a

significant amount of debt – largely attributable to Clarenda’s education which enabled

her to make the higher income – to Clarenda.

       These factors, if considered by the trial court, may have caused the court to order

less of a deviation from presumed equal division of property. On the other hand, they

may not have affected the court’s ultimate determination. The bottom line is that we

cannot discern from the trial court’s order whether it considered relevant factors other

than the disparity in the parties’ income. In short, we must conclude that the trial court’s

order fails to consider all of the statutory factors pertinent under the facts and

circumstances of this case, namely the contributions of the parties to the acquisition of

marital property and the economic circumstances of the parties at the time of separation.

                                              7
Accordingly, the court abused its discretion in deviating from the presumption of equal

division of the marital property.

       We reverse and remand with instructions that the trial court determine the

distribution of the marital estate in accordance with the presumption of an equal division

of marital property.

       Reversed and remanded.

ROBB, C.J., and MAY, J., concur.




                                            8